NUMBER 13-13-00214-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


EDWARD LEE JAYCOX,                                                             Appellant,

                                                 v.

THE STATE OF TEXAS,                                                            Appellee.


                     On appeal from the 24th District Court
                          of Calhoun County, Texas.


                            ORDER OF ABATEMENT
       Appellant’s counsel, David Alan Disher, has filed a motion requesting to withdraw

as counsel. According to his motion to withdraw, a conflict of interest has occurred

between him and his client and he has no recourse but to file a motion to withdraw.

Both parties have filed briefs in this matter.

       Adequate reason for the discharge of counsel and appointment of new counsel

rests within the sound discretion of the trial court.   Carroll v. State, 176 S.W.3d 249, 255
(Tex. App.—Houston [1st Dist.] 2004, pet. ref'd). In those circumstances where the

appointment of substitute counsel may be necessary, an appellate court, when faced

with a motion to withdraw, should abate the proceeding to the trial court for determination

of this issue. Accordingly, we ABATE the appeal and REMAND the cause to the trial

court for further proceedings consistent with this order.

         Upon remand, the trial court shall determine whether appellant’s court-appointed

attorney should remain as appellant's counsel; and, if not, whether appellant is entitled to

new appointed counsel.       If the trial court determines that there is no reason to discharge

appellant’s current appointed attorney and appoint substitute counsel, the court shall

enter an order to that effect.    If the trial court determines that new counsel should be

appointed, the name, address, telephone number, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. The trial court

shall further cause its order to be included in a supplemental clerk's record to be filed

with the Clerk of this Court on or before the expiration of ten days from the date of this

order.

         It is so ordered.

                                                   __________________________
                                                   PER CURIAM

Do Not Publish. TEX. R. APP. P. 47.2.

Delivered and filed the
19th day of June, 2014.




                                               2